DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Argument
Applicant's arguments, filed 08/05/2022, with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 9-10, 12, 15-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bocca et al. (U.S. 20210072341).
For claim 1, Bocca et al. disclose a computer, comprising a processor; and a memory, the memory including instructions executable by the processor to: 
determine a plurality of received signal strength indicators for a mobile device (item160 in Fig. 1A) from each of a plurality of sensors (items 116 in Fig. 1A) included in a vehicle (vehicle 120 in Fig. 1A) (at least Fig. 1A, [0014] and [0055]-[0066].  System 100 implements a method for determining the position of a wireless access device 160 relative to a vehicle 102 based on reception of beacon messages generated by wireless access device 160, and received by a plurality of antennas 116 of the vehicle 102.  For each antenna receiving the beacon message, processing logic determines a strength of the beacon message received from the wireless access device (processing block 604). Processing logic then determines a position of the wireless access device relative to the vehicle based, at least in part, on relative signal strengths of beacon messages received at each of the set of antennas of the vehicle (processing block 606). In embodiments, the relative signal strengths may be RSSI measurements, received signal power, etc.); 
determine a location of the mobile device with respect to the vehicle by processing the received signal strength indicators with a machine learning neural network, wherein each received signal strength indicator is input to an input neuron included in an input layer of the machine learning neural network wherein each input neuron inputs at least one received signal strength indicator (at least [0018], [0024]-[0025], [0036]-[0037] and [0053].  Each antenna 116 may be communicatively coupled to the transceiver 117 using existing wired communications links of vehicle 102.  The transceiver 117 may function to convert analog signals received from antennas 116 into digital signals and forward the digital signals to the central transceiver 117. For example, transceiver 117 may convert an analog signal corresponding to the measured signal strength of a beacon message received by the antenna 116A from wireless access device 160 into a digital signal and transmit the digital signal to the VCU 106 via the central transceiver 114.   Determining the position of the wireless access device relative to the vehicle comprises: measuring a radio signal strength of the beacon message at each of the two or more antennas; and determining the position of the wireless access device relative to the vehicle using the machine learning model analysis of the measured radio signal strengths and a position of each of the two or more antennas in the vehicle.   More specifically, the processor(s) 212 may extract characteristics associated with the beacon message(s), such as received signal strength or RSSI.); and 
operate the vehicle using the located mobile device (at least [0014] and [0020].   One or more systems of the vehicle, such as an entertainment system, doors, a trunk, windows, etc. may be configured based on the determined position of the wireless access device 160 within the vehicle 102 (e.g., based on one or more configurations associated with the determined position the determined position). 
For claim 2, Bocca et al. disclose the computer of claim 1, wherein each of the sensors includes an antenna located at a position on and in the vehicle (at least [0018].  The antennas 116 may be distributed throughout an interior of vehicle 102.)  
For claim 5, Bocca et al. disclose the wherein each input neuron inputs one and only one received signal strength indicator (at least [0018], [0024]-[0025], [0036]-[0037] and [0053].  Each antenna 116 may be communicatively coupled to the transceiver 117 using existing wired communications links of vehicle 102.  The transceiver 117 may function to convert analog signals received from antennas 116 into digital signals and forward the digital signals to the central transceiver 117. For example, transceiver 117 may convert an analog signal corresponding to the measured signal strength of a beacon message received by the antenna 116A from wireless access device 160 into a digital signal and transmit the digital signal to the VCU 106 via the central transceiver 114.   Determining the position of the wireless access device relative to the vehicle comprises: measuring a radio signal strength of the beacon message at each of the two or more antennas; and determining the position of the wireless access device relative to the vehicle using the machine learning model analysis of the measured radio signal strengths and a position of each of the two or more antennas in the vehicle.   More specifically, the processor(s) 212 may extract characteristics associated with the beacon message(s), such as received signal strength or RSSI.)  
For claim 6, Bocca et al. disclose the computer of claim 1, wherein an input neuron inputs two or more received signal strength indicators based on the two or more received signal strength indicators including highly correlated signals (at least [0018], [0024]-[0025], [0036]-[0037] and [0053].  Each antenna 116 may be communicatively coupled to the transceiver 117 using existing wired communications links of vehicle 102.  The transceiver 117 may function to convert analog signals received from antennas 116 into digital signals and forward the digital signals to the central transceiver 117. For example, transceiver 117 may convert an analog signal corresponding to the measured signal strength of a beacon message received by the antenna 116A from wireless access device 160 into a digital signal and transmit the digital signal to the VCU 106 via the central transceiver 114.   Determining the position of the wireless access device relative to the vehicle comprises: measuring a radio signal strength of the beacon message at each of the two or more antennas; and determining the position of the wireless access device relative to the vehicle using the machine learning model analysis of the measured radio signal strengths and a position of each of the two or more antennas in the vehicle.   More specifically, the processor(s) 212 may extract characteristics associated with the beacon message(s), such as received signal strength or RSSI.)  
For claim 9, Bocca et al. disclose the computer of claim 1, the instructions including further instruction to determine the received signal strength indicators by transmitting a signal requesting a reply to the mobile device and measuring a signal received from the mobile device in reply (at least [0023].  Vehicle access manager 120 transmits via central transceiver 114, a request for wireless access device 160 to transmit one or more beacon messages.)  
For claim 10, Bocca et al. disclose the computer of claim 1, the instructions including further instruction to train the machine learning neural network by acquiring a data set including a plurality of received signal strength indicators from the plurality of sensors and corresponding ground truth data regarding the location of the mobile device wherein the ground truth data includes a location in three-dimensional space of the mobile device with respect to the vehicle (at least [0035], [0054].  Messaging controller 274 of device access manager 270 generates one or more beacon messages that are transmitted by transceiver 254. In one embodiment, the beacon messages include various data, such as device and/or user identifiers, transmit signal strength, positioning data (e.g., GPS data), as well as other data.) 
For claim 12, Bocca et al. disclose the computer of claim 1, wherein operating the vehicle includes one or more of turning on vehicle lights and unlocking the vehicle, and opening a tailgate when the mobile device is determined to be within a specified distance from the vehicle (at least [0017], [0020], [0026] and [0038].  Vehicle access manager 220 then configures one or more vehicle systems (e.g., doors, windows, trunk, hood, charging port door, etc.) based in part on the determined position of wireless access device 250. That is, based on a determined position of wireless access device 250, vehicle access manager may automatically configure vehicle systems (e.g., activating passenger side air conditioning, unlocking a driver side door, etc.).  
	For claims 15-16, the claims have features similar to claims 1-2.  Therefore, the claims are also rejected for the same reasons in claims 1-2.
For claims 19-20, the claims have features similar to claims 5-6.  Therefore, the claims are also rejected for the same reasons in claims 5-6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bocca et al. (U.S. 20210072341) in view of Kwak et al. (U.S. 20220022719).
For claim 3, Bocca et al. disclose the wherein the machine learning neural network outputs a probability that the mobile device is in the zone (at least [0041].  The wireless access device 160 will show greater received signal strength at the antennas 116A and 116B in the same zone (e.g. zone Z1 in FIG. 3) in which the wireless device 160 is located, and lower received signal strength at antennas 116C and 116D in other zones (e.g., zones Z2, Z3 and Z4) in which the wireless device 160 is not located.)  However, Bocca et al. do not disclose a 3D distance as a zone and a probability that the mobile device is in the zone, wherein the zone is a 3D volume defined with respect to the 3D locations of the antennas.  
	In the same field of endeavor, Kwak et al. disclose a 3D distance as a zone, wherein the zone is a 3D volume defined with respect to the 3D locations of the antennas (at least [0241].  if one receiver antenna is installed, a 2D position may be calculated in a space of a predetermined range. On the other hand, if at least two receiver antennas are installed, a 3D position may be determined. In the latter case, a distance d between the receiver antennas is used for position calculation in order to accurately determine a signal receiving direction.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Bocca et al. as taught by Kwak et al. for purpose of generating a 3D coordinate information.
For claim 4, the combination of Bocca et al. and Kwak et al. disclose the computer of claim 3.  Bocca et al. disclose the machine learning neural network outputs two or more zones and corresponding probabilities (at least Fig. 3 and [0041].  The wireless access device 160 will show greater received signal strength at the antennas 116A and 116B in the same zone (e.g. zone Z1 in FIG. 3) in which the wireless device 160 is located, and lower received signal strength at antennas 116C and 116D in other zones (e.g., zones Z2, Z3 and Z4) in which the wireless device 160 is not located.)    
For claims 17-18, the claims have features similar to claims 3-4.  Therefore, the claims are also rejected for the same reasons in claims 3-4.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bocca et al. (U.S. 20210072341) in view of Xu et al. (U.S. 20190266418).
For claim 7, Bocca et al. do not disclose wherein intermediate layers of the machine learning neural network include intermediate neurons that map data from the input neurons into a three-dimensional location based on polynomial functions.  
	In the same field of endeavor, Xu et al. disclose wherein intermediate layers of the machine learning neural network include intermediate neurons that map data from the input neurons into a three-dimensional location based on polynomial functions (at least Fig. 7C and [0169].  Referring to FIG. 7C, FIG. 7C is a data flow diagram illustrating a three-dimensional (3D) KPI measured from lane detection and ground truth polyline vertices (or points) in accordance with some embodiments of the present disclosure. The 2D pixel locations in both the ground truth mask 744 (e.g. 414, 418, 426, etc.) and the detection masks 732 may be converted to 3D real-world coordinates (e.g., GPS coordinates, GNSS coordinates, etc.). A mean minimum distance metric may be used to measure KPIs in the three regions of the lane detection masks. The mean distance metric may indicate the relativity of matching pixel points (or vertices) in ground truth and prediction. At the time of converting the 2D pixel locations to 3D real-world coordinates, the ground truth polyline vertices and prediction polyline vertices may be connected by lines—such as polynomial lines or clothoid curves.) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Bocca et al. as taught by Xu et al. for purpose of navigating the vehicle through the driving surface.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bocca et al. (U.S. 20210072341) in view of Xu et al. (U.S. 20190266418) and further in view of Harney et al. (U.S. 10123297).
For claim 8, the combination of Xu et al. and Bocca et al. do not disclose the polynomial functions are based on inverse-square law functions that determine distances based on the received signal strength indicators.  
	In the same field of endeavor, Harney et al. disclose the polynomial functions are based on inverse-square law functions that determine distances based on the received signal strength indicators (at least col. 4, line 49 to col. 5, line 60. The coordinates for the environmental devices 212, 214, 216, 218 are relative to a coordinate system x.sub.0,y.sub.0,z.sub.0 (i.e., the origin is referenced as 0,0,0). The location of a fifth device (not shown), the target device x.sub.5,y.sub.5,z.sub.5, may be found using the following equations which assume the far-field approximation for electromagnetic fields of energy loss (e.g., inverse-square law) proportional to 1/r^2 and that the Received Signal Strength Indicator (RSSI) value for each receiver is proportional to the power signal strength to distance described by the equation RSSI=Power*k/r^2.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Bocca et al. as taught by Harney et al. for purpose of determining location of the device.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bocca et al. (U.S. 20210072341) in view of Wang et al. (U.S. 20210146884).
For claim 13, the combination of Bocca et al. do not disclose wherein operating the vehicle includes disabling a lock of the vehicle when the mobile device is determined to be inside the vehicle
	In the same field of endeavor, Wang et al. disclose operating the vehicle includes disabling a lock of the vehicle when the mobile device is determined to be inside the vehicle (at least [0015].    If it is determined that the terminal is in the vehicle, prohibiting, by the body control module, the vehicle from being controlled to be unlocked/locked.)  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Bocca et al. as taught by Harney et al. for purpose of controlling a vehicle based on location information.
For claim 14, the combination of Bocca et al. do not disclose wherein operating the vehicle includes locking the vehicle when the mobile device is determined to be more than a specified distance away from the vehicle.  
	In the same field of endeavor, Wang et al. disclose wherein operating the vehicle includes locking the vehicle when the mobile device is determined to be more than a specified distance away from the vehicle.   (at least [0065].    If the distance between the terminal and the vehicle is greater than 3 meters, it indicates that the terminal is far away from the vehicle. Although currently the terminal can be connected to the Bluetooth, the terminal is beyond the safe unlocking distance, and therefore unlocking is not allowed. Alternatively, if the terminal is located in the vehicle, the vehicle cannot be unlocked even if the user sends an unlocking instruction through the microswitch on the door, so as to prevent the vehicle from being unlocked by others at will when the user stops the vehicle to wait for someone or have a rest in the vehicle, thereby improving the safety of vehicle unlocking. Therefore, the apparatus can accurately determine whether the terminal is in the safe unlocking area according to the received signal strength indicator values of the plurality of Bluetooth modules, greatly increasing accuracy and safety of vehicle unlocking.)  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Bocca et al. as taught by Harney et al. for purpose of controlling a vehicle based on location information.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  09/02/2022